Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Applicant’s amendment to the specification is sufficient to overcome the objection to the Specification from the previous action, which is hereby withdrawn.
Applicant’s amendments to the Claims 6-10 are sufficient to overcome the 112 rejections from the previous action. The previous 112 rejections of the claims have been withdrawn.
Claims 6-26 are allowable, with Claims 1-5 canceled. 

Response to Arguments
Applicant argues the 102 rejection, on page 1, in view of Saul et al., (US 2018/0098821) or Datta et al., (US 2009/0088697), as the previously rejected claims 1-5 have been cancelled. The allowable subject matter of Claim 6 is included in new dependent Claims 11-12, and incorporated in new Claim 13, and its dependent Claims 14-26.

Allowable Subject Matter
Claims 6-26 are allowable. 
The following is an examiner’s statement of reasons for allowance: 
Claim 6, Datta teaches a catheter control mechanism comprising: an outer handle shaft (Fig. 1, (16)), a middle handle shaft (Fig. 4, (54)), wherein the outer handle shaft comprises an interior lumen (seen in Fig. 4, wherein (16) has a lumen in which (54) is located), wherein the middle handle shaft (54) is positioned inside an interior lumen of the outer handle shaft (again, seen in Fig. 4); and
wherein the middle handle shaft has a first position wherein the middle handle shaft engages an interior surface of the outer handle shaft via a thread engagement ([0049] wherein in an embodiment, threaded engagement of (middle handle shaft) threaded guide member (106) to (adjustment member) outer handle shaft (108) occurs in a first position).
However, Datta doesn't explicitly teach a second position wherein the middle handle moves laterally without the restriction of the thread engagement.
Related prior art Leeflang et al., (US 2018/0001056), also teaching a catheter control mechanism (Leeflang Fig. 6, (200)) having an outer handle shaft (Leeflang Fig. 6, (210)) and middle handle shaft (Leeflang Fig. 6, (252)) within the interior lumen of the outer handle shaft (as seen in Leeflang Fig. 6). Leeflang also teaches having a first position wherein the middle handle shaft engages an interior surface of the outer handle shaft via a thread engagement (Leeflang [0100] wherein (252) releasably engages threaded rotation member (251) of the outer handle shaft (210), which restricts rotation of (252) substantially when engaged).
However, Leeflang does not explicitly teach a second position wherein the middle handle moves laterally without the restriction of the thread engagement.
Further related prior art Bolduc et al., (US 2016/020685B) similarly teaches a catheter control mechanism (Bolduc Fig. 4) having an outer handle shaft (Bolduc Fig. 3, (14)) and does not explicitly teach a second position wherein the middle handle moves laterally without the restriction of the thread engagement.
Therefore, the combination of these specific features with ALL of the claimed limitations are thus rendered non-obvious by the closest prior art to record, and the claim is therefore allowable.
Claims 7-10 rely upon Claim 6, therefore would also be considered allowable.

Regarding Claim 13, Datta teaches an apparatus for use with a body of a subject, the apparatus comprising: a catheter (Fig. 1, (10)), configured to be transluminally advanced into the body ([0026] wherein the catheter is advanced into the body); and 
an extracorporeal catheter control mechanism (Figs 1 and 4, (16)), coupled to a proximal portion of the catheter (10), and comprising:
a first shaft (Fig. 1, (16)) defining a lumen having an engagement zone; and 
a second shaft (Fig. 4, (54)) disposed within the lumen,

in the engaged state, the second shaft is threadedly engaged with the first shaft, and is moveable axially though the engagement zone of the lumen via rotation of the second shaft with respect to the first shaft ([0049] wherein in an embodiment, threaded engagement of (middle handle shaft) threaded guide member (106) to (adjustment member) outer handle shaft (108) occurs in a first position; [0050] wherein rotation of (108) is how threaded engagement happens).
However, Datta does not explicitly teach a disengaged state, wherein in the disengaged state, the second shaft is moveable axially through the engagement zone of the lumen independently of rotation of the second shaft with respect to the first shaft.
Related prior art Leeflang et al., (US 2018/0001056), also teaching an extracorporeal catheter control mechanism (Leeflang Fig. 6, (200)) having a first shaft (Leeflang Fig. 6, (210)) and a second shaft (Leeflang Fig. 6, (252)) within the interior lumen of the outer handle shaft (as seen in Leeflang Fig. 6). Leeflang also teaches having an engaged state wherein the second shaft engages an interior surface of the outer handle shaft via a thread engagement (Leeflang [0100] wherein (252) releasably engages threaded rotation member (251) of the first shaft (210), which restricts rotation of (252) substantially when engaged).
does not explicitly teach a disengaged state, wherein in the disengaged state, the second shaft is moveable axially through the engagement zone of the lumen independently of rotation of the second shaft with respect to the first shaft.
Further related prior art Bolduc et al., (US 2016/020685B) similarly teaches an extracorporeal catheter control mechanism (Bolduc Fig. 4) having a first shaft (Bolduc Fig. 3, (14)) and a second shaft (Bolduc Fig. 3, (40)) within the interior lumen of the first shaft (as seen in Bolduc Fig. 4). Bolduc also teaches having an engaged state wherein the second shaft engages an interior surface of the first shaft via a thread engagement (Bolduc Fig. 4 and [0033], wherein threaded rod (38) of the outer handle portion (14)'s steering mechanism (16) engages with (40) to steer the catheter using a pull wire (20)). While (40) can slide distally while not being directly engaged to the threads of (38), (40) is still engaged to gear reel (46) which indirectly engages (38), and therefore, Bolduc also does not explicitly teach a disengaged state, wherein in the disengaged state, the second shaft is moveable axially through the engagement zone of the lumen independently of rotation of the second shaft with respect to the first shaft.
Therefore, the combination of these specific features with ALL of the claimed limitations are thus rendered non-obvious by the closest prior art to record, and the claim is therefore allowable.
Claims 14-26 rely upon Claim 13, therefore would also be considered allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIDAH HUSSAIN whose telephone number is (571)272-8612.  The examiner can normally be reached on M-Th 7:00-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.H./Examiner, Art Unit 3783        
/BRANDY S LEE/Primary Examiner, Art Unit 3783